Name: Council Regulation (EEC) No 2442/92 of 4 August 1992 extending the provisional anti-dumping duty on imports of potassium chloride originating in Belarus, Russia and Ukraine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 8 . 92 Official Journal of the European Communities No L 243/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2442/92 of 4 August 1992 extending the provisional anti-dumping duty on imports of potassium chloride originating in Belarus, Russia and Ukraine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1031 /92 (2), the Commission imposed a provisional anti-dumping duty on imports of potassium chloride originating in Belarus, Russia and Ukraine ; Whereas the examination of the facts has not yet been completed and the Commission has informed exporters concerned in Belarus, Russia and Ukraine of its intention to propose an extension of the period of validity of the provisional duty for a period not exceeding two months ; whereas none of the exporters involved has objected, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of potassium chloride originating in Belarus, Russia and Ukraine, imposed by Regulation (EEC) No 1031 /92, is hereby extended for a period not exceeding two months. This period of extension shall lapse on the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1992. For the Council The President N. LAMONT (') OJ No L 209, 2. 8 . 1988 , p. 1 . (2) OJ No L 110, 28 . 4. 1992, p. 5 .